UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6556



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRELL ADDISON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-135-1)


Submitted:   November 17, 2005         Decided:     November 23, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrell Addison, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Terrell Addison seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                          An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice     or    judge   issues    a     certificate      of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims      is    debatable     and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Addison    has   not   made    the      requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately      presented      in   the

materials      before    the    court      and   argument    would      not    aid   the

decisional process.



                                                                              DISMISSED




                                        - 2 -